TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00589-CR


Terry Michael Dalton, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-05-201498, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Paul Evans, is ordered to tender a brief in this cause no later than June 20, 2007.
It is ordered June 1, 2007.


Before Justices Patterson, Pemberton and Waldrop
Do Not Publish